Mr. Chief Justice Clarity delivered the opinion of the court: Claimant was an employee of the State of Illinois and fifty-nine years old. He was employed by the Grain Inspection Bureau, Department of Trade and Commerce. His work consisted of obtaining samples of grain out of cars. While employed at this work on December 22, 1924, he slipped and fell while getting doivn from the top of a freight car. He fell feet first, striking a brick paved platform and suffered injury to both legs, fracturing bones in his left leg and right foot as a result of the fall. Claimant was confined in the hospital for a time. It is conceded that he has carried a crutch or cane ever since the accident. The Attorney General comes and recommends in the event of liability of the respondent being established that the claimant be allowed on a basis of 50% disability. We are of the opinion this is correct. Therefore, the court recommends that claimant be allowed the sum of $2,437.50.